DETAILED ACTION
This Action is in response to Applicant’s response filed on 07/05/2022. Claims 1-18
are still pending in the present application. This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of  Hausler (U.S. 20100303341 A1).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18  is rejected under 35 U.S.C. 103 as being unpatentable over  Rogan et al (U.S 20140368493 A1; Rogan), in view of  Hausler (U.S. 20100303341 A1);

Regarding claims 1, 7 and 13, Rogan discloses A system (Paragraph 19: “a physical object tracking system may evaluate the motion of an object within an environment in order to interact with it (e.g., to catch a ball or other thrown object)” ; Fig.6, system 606 and Paragraph 31: “system 606 configured to render an environment 100 omitting at least one object 102 of the environment 100.”) comprising:
[Claim 13: A non-transitory computer readable medium (Fig.7, a computer-readable storage device 702) having program instructions (Fig.7, a computer instruction 706) embodied therewith, the program instructions readable by one or more processors (Fig.6, processor 604)  to cause the one or more processors to perform a method for generating clear scan data (Paragraph 33: “ the processor-executable instructions 706 may be configured to implement a system for rendering an environment 100 omitting a set of objects 102, such as the exemplary system 606 of FIG. 6.”) comprising: ]
 one or more processors;(Fig.6, processor 604) and 
a 3D measuring device (Paragraph 24: “a laser imaging ("lidar") capturing device.”) operably coupled to the one or more processors,(Fig.2 and Paragraph 25: “The first object 102 may comprise a lidar emitter 202 that emits a lidar signal 204 ahead of the first object 102. The lidar reflection 206 of the lidar signal 204 may be detected by a lidar detector 208, and captured as a sequence of lidar point clouds 210 representing, at respective time points 212, the lidar points 214 detected by the lidar detector 208 within the environment 100.”) the 3D measuring device comprising: 
an artificial intelligence (AI) module; (Paragraph 44: “Alternatively or additionally, such identification may be achieved in whole or in part by a machine-learning technique. For example, a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”) 
wherein the one or more processors (Fig.6, processor 604)  are operable to: 
receive training data; (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”)
train to identify a pattern by analyzing the training data, (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”) the training data including first 3D coordinate data; (Fig.5, step 506 and Paragraph 30: “the instructions are configured to generate 506, for the environment 100, a lidar point cloud 210 comprising at least one lidar point 214.”)
 identify the pattern in live data received from the 3D measuring device based on the training of the one or more processors, the live data including second 3D coordinate data; (Fig.5, step 508 and step 510 and Paragraph 30: “The instructions are also configured to map 508 respective lidar points 214 in the lidar point cloud 210 to identify at least one object 102 in the environment 100. The instructions are also configured to select 510 a movement classification 316 of the respective at least one object 102 according to the lidar points 214..”; Paragraph 44: “The techniques presented herein may involve selecting the movement classification 316 of the respective objects 102 by invoking the movement classifier.”)
generate clear scan data by filtering the pattern from the live data; and output the clear scan data. (Fig.5, step 512 and Paragraph 30: “The instructions are also configured to generate 512 the rendering 408 of the environment 100 omitting at least an object portion of the respective at least one object 102 according to the movement classification 316 of the object 102.”)
However, Rogan does not disclose the pattern comprising an incomplete representation of an object that is moving during an acquisition of the first 3D coordinate data.
Hausler discloses the pattern comprising an incomplete representation of an object (Paragraph 57: “Each camera image yields a (sparse) 3D view. A sequence of those sparse 3D views is acquired as a film. By aligning (register) the 3D views to each other the complete object surface is obtained. The alignment happens during the acquisition of the series of views. Accordingly, the user of the sensor is able to see a visualization of the object surface in 3D space, in real time. The user can also observe missing areas and will be able to revisit those areas during the acquisition process, so as to fully acquire and cover the entire surface of interest.”, it shows that “each sparse 3D views of the series of 3D views of object” is interpreted as “ incomplete representation of an object.”) that is moving during an acquisition of the first 3D coordinate data. (Paragraph 58: “the surface shape of a three-dimensional object is acquired with an optical sensor. The sensor, which has a projection device and a camera, is configured to generate three-dimensional data from a single exposure, and the sensor is moved relative to the three-dimensional object, or vice versa. A pattern is projected onto the three-dimensional object and a sequence of overlapping images of the projected pattern is recorded with the camera. A sequence of 3D data sets is determined from the recorded images and a registration is effected between subsequently obtained 3D data sets.”, it shows that an object is identified by an optical sensor, the object in a pattern is moving during operation in 3D coordination.) ; 
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Method and device for three dimensional surface detection with a dynamic reference frame ” of Hausler into “object removal using lidar-based classification” of Rogan in order to improving high quality 3D data of the object surface and enhancing a complete surface reconstruction.

Regarding claims 2, 8 and 14, Rogan, as modified by Hausler discloses the claim invention. Rogan further discloses wherein the 3D measuring device (Paragraph 24: “a laser imaging ("lidar") capturing device”) further includes a light source (Paragraph 24: “a laser imaging ("lidar") capturing device, which may emit a set of focused, low-power beams of light of a specified wavelength, and may detect and record the reflection of such wavelengths of light from various objects.”) and a camera. (Paragraph 24: “By capturing and evaluating lidar data over time, such a device may build up a representation of the relative positions of objects around the lidar detector (e.g., the locations of other objects 102 with respect to the object 102 operating the camera 106).”)

Regarding claims 3, 9 and 15,  Rogan, as modified by Hausler discloses the claim invention. Rogan further discloses wherein the training to identify the pattern includes associating patterns with known moving objects. (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”, it shows that a movement classifier interpreted as the artifacts (object 102) is  identified by trained pattern used in the training.)

Regarding claims 4, 10 and 16,  Rogan, as modified by Hausler discloses the claim invention. Rogan further discloses wherein the identifying of the pattern includes identifying one or more of the patterns of known moving object in the live data. (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”, it shows that a movement classifier is used in live data (environment 100).)

Regarding claims 5, 11 and 17, Rogan, as modified by Hausler discloses the claim invention. Rogan further discloses wherein the generating clear scan data includes removing a third 3D coordinate data from the live data, the third 3D coordinate data comprising data points in the identified one or more patterns. (Paragraph 30: “The instructions are also configured to generate 512 the rendering 408 of the environment 100 omitting at least an object portion of the respective at least one object 102 according to the movement classification 316 of the object 102.”, it shows that at least an object portion read as one or more pattern, used movement classification 316  to identify the 3D coordinate data of at least one object 102.)

Regarding claims 6, 12 and 18, Rogan, as modified by Hausler discloses the claim invention. Rogan further discloses wherein the one or more processors are integral with the 3D measuring device. (Paragraph 31: “The exemplary system 606 may be implemented, e.g., as instructions stored in a memory component of the device 602 and configured to, when executed on a processor 604 of the device 602, cause the device 602 to operate according to the techniques presented herein. The exemplary system 606 includes an object identifier 608 that is configured to generate, for the environment 100, a lidar point cloud 210 comprising at least one lidar point 214.”, it shows that the processor of the device 602 is also used as processor integral with  the 3d measuring device.).

Relevant Prior Art Directed to State of Art
Newcombe et al (U.S. 20120194516 A1), “Three-Dimensional Environment Reconstruction”, teaches about three-dimensional environment reconstruction. In an example, a 3D model of a real-world environment is generated in a 3D volume made up of voxels stored on a memory device. The model is built from data describing a camera location and orientation, and a depth image with pixels indicating a distance from the camera to a point in the environment. A separate execution thread is assigned to each voxel in a plane of the volume. Each thread uses the camera location and orientation to determine a corresponding depth image location for its associated voxel, determines a factor relating to the distance between the associated voxel and the point in the environment at the corresponding location, and updates a stored value at the associated voxel using the factor. 
Wheeler et al (U.S. 20180188045 A1) , “HIGH DEFINITION MAP UPDATES BASED ON SENSOR DATA COLLECTED BY AUTONOMOUS VEHICLES” , teaches about  an online system build a high definition (HD) map for a geographical region based on sensor data captured by a plurality of autonomous vehicles driving through a geographical region. The autonomous vehicles detect map discrepancies based on differences in the surroundings observed using sensor data compared to the high definition map and send messages describing these map discrepancies to the online system. The online system updates existing landmark maps to improve the accuracy of the landmark maps (LMaps), and to thereby improve passenger and pedestrian safety.
Mogalapalii et al (U.S. 20180205926 A1), “Cleaning Of Depth Data By Elimination Of Artifacts Caused By Shadows And Parallax”, teaches about method of identifying and removing error from depth images (or depth data) to create a three-dimensional computer simulation/emulation/model of a real, local environment.
Petrovskaya et al (U.S. 9754419 B2), “ Systems And Methods For Augmented Reality Preparation, Processing, And Application”, teaches about systems and methods for acquiring and applying a depth determination of an environment in e.g., various augmented reality applications. A user may passively or actively scan a device (e.g., a tablet device, a mobile phone device, etc.) about the environment acquiring depth data for various regions. The system may integrate these scans into an internal three-dimensional model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                             


/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665